                   Case 16-10642-CSS                Doc 283       Filed 03/28/19     Page 1 of 5



                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 7

NEW SOURCE ENERGY PARTNERS, L.P.,                              Case No. 16-10642 (CSS)
et. al.,
                    Debtors.                                   Jointly Administered


DAVID W. CARICKHOFF, solely in his                             Adversary No. 19 -50100 (CSS)
capacity as Chapter 7 Trustee of New Source
Energy Partners, L.P., et. al.,

                                       Plaintiff,
v.

DANNY PICKELSIMER,
                                                               Objection Deadline: 4/19/19 @ 4:00 p.m. (ET)
                                       Defendant.              Hearing Date: 5/15/19 @ 10:30 a.m. (ET)



                CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER APPROVING
                      STIPULATION WITH DANNY PICKELSIMER


           David W. Carickhoff, chapter 7 trustee (the “Trustee”) for the bankruptcy estates (the

“Estates”) of the above-captioned debtors (the “Debtors”), hereby moves this Court (this

“Motion”) for entry of an Order approving the Stipulation and Mutual Release (the

“Stipulation”)1 with Danny Pickelsimer (“Defendant”). In support thereof, the Trustee

respectfully states as follows:

                                                    JURISDICTION

           1.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).



1
    A true and correct copy of the Stipulation is attached hereto as Exhibit A.
              Case 16-10642-CSS          Doc 283     Filed 03/28/19     Page 2 of 5



         2.      Venue of this proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409. The predicates for the relief sought herein are section 105(a) of Title

11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

         3.      On March 15, 2016 (“Petition Date”), the Debtors commenced cases (the

“Chapter 7 Cases”) by filing voluntary petitions for relief in the United States Bankruptcy Court

for the District of Delaware (“Bankruptcy Court”) under chapter 7 of the Bankruptcy Code.

         4.      On March 16, 2016, the Trustee was appointed as chapter 7 trustee of the Estates

pursuant to section 701(a) of the Bankruptcy Code.

         5.      Prior to the Petition Date, the Debtors were companies engaged in the business of

the delivery of energy through streamlined operations and vertical integration. The Debtors were

actively engaged in the development and production of onshore oil and liquids that extended

across conventional resource reservoirs in east-central Oklahoma.

         6.      On December 2, 2016, Defendant filed proof of claim no. 21 (as subsequently

amended, the “Proof of Claim”) in the chapter 7 bankruptcy case of Debtor New Source Energy

Partners, L.P.     The Proof of Claim asserts a general unsecured claim in the amount of

$1,408,212, based on that certain Contribution Agreement dated as of November 12, 2013 (the

“Contribution Agreement”).

         7.      On February 7, 2019, the Trustee filed the above-captioned adversary proceeding

(the “Adversary Proceeding”), seeking to disallow or, in the alternative, subordinate the Proof of

Claim.




                                                 2
                   Case 16-10642-CSS             Doc 283       Filed 03/28/19        Page 3 of 5



           8.       Rather than proceed with litigation, the Parties engaged in good faith, arms’

length negotiations to resolve any disputes regarding the Proof of Claim, the Adversary

Proceeding and the Contribution Agreement.

           9.       Those negotiations resulting in execution of the Stipulation. Pursuant to the terms

of the Stipulation: (i) the Proof of Claim will be disallowed in its entirety, (ii) the Trustee will

dismiss the Adversary Proceeding and (iii) the parties will release all claims relating to the

Adversary Proceeding, the Proof of Claim and the Contribution Agreement.2

                            RELIEF REQUESTED AND BASIS THEREFOR

           10.      By this Motion, the Trustee seeks entry of an Order, substantially in the form

attached hereto, pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019,

approving the Stipulation.

           11.      Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after

notice and a hearing, the court may approve a compromise or settlement. Fed. R. Bankr. P.

9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). In addition,

section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any order… that is

necessary or appropriate to carry out the provision of this title.” 11 U.S.C. § 105(a).

           12.      In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised

against the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In

striking this balance, the Court should consider “(i) the probability of success in the litigation;

(ii) the likely difficulties in collection; (iii) the complexity of the litigation involved, and the




2
    This includes a release of Defendant’s wholly-owned entity, Allegiant Energy Services, LLC.


                                                          3
              Case 16-10642-CSS           Doc 283     Filed 03/28/19     Page 4 of 5



expense, inconvenience and delay necessarily attending it; and (iv) the paramount interest of the

creditors.” Id.

       13.        Bankruptcy Rule 9019(a) commits the approval or rejection of a settlement to the

sound discretion of the Bankruptcy Court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont.

1995). However, “[c]ompromises are favored in bankruptcy” and courts generally defer to a

trustee’s business judgment when there is a legitimate business justification for the trustee’s

decision. Martin, 91 F.3d. at 393-395.

       14.        To that end, a settlement should be approved if it falls above the lowest point on

the continuum of reasonableness. “[The] responsibility of the bankruptcy judge . . . is not to

decide the numerous questions of law and fact raised by the appellants but rather to canvass the

issues and see whether the settlement fall[s] below the lowest point in the range of

reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); In re Planned

Protective Servs., Inc., 130 B.R. 94, 99 n.7 (Bankr. C.D. Cal. 1991); In re Blair, 538 F.2d 849,

851 (9th Cir. 1976) (court should not conduct a “mini-trial” on the merits of a proposed

settlement). Thus, the question is not whether a better settlement might have been achieved or a

better result reached if litigation pursued. Instead, the court should approve settlements that meet

a minimal threshold of reasonableness. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994);

In re Tech. for Energy Corp., 56 B.R. 605, 608 (Bankr. N.D. Ohio 1985).

       15.        A review of the relevant factors and standards demonstrates that the Stipulation

should be approved.        The Stipulation provides for disallowance of the largest remaining

unsecured claim in the Debtors’ cases (one that exceeds $1.4 million). This is the very result the

Trustee sought when filing the Adversary Proceeding. By entering into the Stipulation, the

Trustee achieved his desired result without undertaking the expense of further litigation. As a



                                                  4
              Case 16-10642-CSS          Doc 283      Filed 03/28/19    Page 5 of 5



result, the Trustee respectfully submits that the compromise reached is fair, reasonable, and in

the best interest of the Estates and creditors. The settlement is founded on the exercise of the

Trustee’s sound business judgment, and is above the “lowest point in the range of

reasonableness.”

                                            NOTICE

       16.     Notice of this Motion has been given to: (a) the Office of the United States

Trustee; (b) all parties that have previously requested notice in these cases pursuant to

Bankruptcy Rule 2002; and (c) counsel for the Defendant. Such notice is reasonable in light of

the circumstances of these Chapter 7 Cases and the nature of the relief sought herein.

                                         CONCLUSION

       WHEREFORE, the Trustee respectfully requests that this Court enter the attached Order

granting the Trustee’s Motion, approving the Stipulation, and granting such other and further

relief as the Court deems just and equitable.


Dated: March 28, 2019                           ARCHER & GREINER, P.C.

                                                /s/ Alan M. Root
                                                Alan M. Root (No. 5427)
                                                S. Alexander Faris (No. 6278)
                                                300 Delaware Ave., Suite 1100
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-4350
                                                Facsimile: (302) 777-4352
                                                Email: aroot@archerlaw.com

                                                Attorneys for the Chapter 7 Trustee




                                                  5
